Citation Nr: 1635686	
Decision Date: 09/13/16    Archive Date: 09/20/16

DOCKET NO.  11-33 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and anxiety disorder, not otherwise specified (NOS).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from January 1966 to October 1967.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The Board notes that the Veteran initially filed a claim to establish service connection for PTSD. However, the United States Court of Appeals for Veterans Claims (Court) has held that the scope of a claim includes any disability that may reasonably be encompassed by the veteran's description of the claim, reported symptoms, and additional information submitted or developed in support of the claim. Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (finding a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness). In light of this determination and the evidence of record, the Board has expanded the Veteran's claim to include all acquired psychiatric disabilities, and the issue has been re-characterized as stated on the title page.

Further, the Veteran's substantive appeal dated December 2011 included a request for a travel board hearing. The Veteran subsequently withdrew this request in October 2012. See 38 C.F.R. § 20.704(e) (2015).

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was raised by the Veteran in a June 2016 claim, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ. VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for an acquired psychiatric disability. Although the Board sincerely regrets the additional delay this may cause, further development is necessary prior to adjudication of this claim.

Specifically, the Veteran underwent VA psychiatric examinations in October 2010 and September 2011. However, the Board finds that these examinations are inadequate for the purpose of adjudicating this claim, as neither examiner addressed the possible causal relationship between the Veteran's current psychiatric disability and his military service. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (stating that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Generally, VA must provide an examination when the evidence shows: (1) A current disability; (2) an in-service event, injury, or disease; (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision. See McLendon v. Nicholson, 20 Vet. App. 79 (2006). With regard to the third element, the Court has established a low threshold and requires only that the evidence indicates that there may be a nexus between the two.

Here, the October 2010 and September 2011 VA examinations, coupled with the Veteran's VA treatment records, provide evidence of a current psychiatric disability. The Veteran has repeatedly asserted that this disability is causally related to his verified combat service in Vietnam. However, no VA examiner has ever addressed the possible nexus between the Veteran's combat experience and his current psychiatric disability. As such, the Veteran should be scheduled for a new VA examination to fully assess the existence and etiology of his acquired psychiatric disability. Id.

On remand, the RO should also associate ongoing pertinent VA treatment reports with the record before the Board. 38 C.F.R. § 3.159(c) (2).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the record all VA treatment records for the Veteran dated December 2014 to the present. All actions to obtain the requested records should be fully documented in the record. If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

2. Schedule the Veteran for a VA psychiatric examination to determine whether any current psychiatric disability is related to service. The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination. All pertinent symptomatology and findings must be reported in detail. The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report. Following a review of the claims file, to include service and post-service medical records, and the examination results, the examiner should then address the following:

      a. Identify all applicable psychiatric disabilities. 

In making this determination, the examiner should determine whether the Veteran has a current diagnosis of PTSD based on the applicable DSM criteria and, if any such criteria are not adequately met for a diagnosis of PTSD, the examiner must explain, in detail, why they are not. The examiner must reconcile his/her finding as to a diagnosis of PTSD with the reported diagnoses of PTSD per DSM guidelines in the VA treatment reports.
 b. If the Veteran is diagnosed with PTSD, the examiner should state whether the Veteran's reported combat stressor(s) are sufficient to have caused PTSD, and offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the stressor(s) caused the Veteran's PTSD. Such reported stressors include: exposure to accidental gunfire from a malfunctioning M14 during a foxhole training exercise; transport into Vietnam on a troop carrier plane; assisting with cleanup after a fellow convoy was hit by a mortar round; and repeated assignment to guard duty, including one occasion when the Veteran was assigned an M60 upon his belief that an enemy soldier was nearby.  

c. If the Veteran is diagnosed with a psychiatric disability other than PTSD, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the psychiatric disability began in service, was caused by service, or is otherwise related to service.

A complete rationale must be provided for all opinions.

If the Veteran fails to report for the examination, the examiner should nevertheless undertake a review of the claims file and respond to the above questions.

3. Thereafter, the RO should readjudicate the issue on appeal. If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the Veteran and his representative an appropriate opportunity to respond. The case should then be returned to the Board as warranted.
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






